Parker, J.
I concur fully in the conclusion that the court has arrived at, except as to the question whether Herbert is indebted to his father, which remains open and not to be put in controversy so as to prejudice either party upon the hearing of the alimony case. The opinion was expressed that we could not determine how the matter stood from the evidence. I do not concur in that conclusion, holding as I do the opinion that the evidence fairly shows, that this indebtedness exists between the father and son as claimed by them, though $3,000 of the $6,500 may be an indebtedness to Steiner rather than to his father. How*511ever, there should be no finding on that subject that would be prejudicial between either of the parties, but it should be left open, as the subject-matter of further inquiry between the parties, if they choose to go into it.
Charles E. Chittenden and C. W. E. Kirkley, for Plaintiff.
C. W. Everett and Spencer, for Defendant.